Case 1:19-cv-00434-CFC-CJB Document 350 Filed 07/14/21 Page 1 of 2 PageID #: 36010

                                                                             WILMINGTON
                                                                            RODNEY SQUARE

                                                                               NEW YORK
                                                                       ROCKEFELLER CENTER

                                                                         Melanie K. Sharp
                                                                           P 302.571.6681
                                                                           F 302.576.3333
                                                                         msharp@ycst.com


                                         July 14, 2021

  BY E-FILE AND HAND DELIVERY

   The Honorable Colm F. Connolly
   United States District Court of Delaware
   844 North King Street
   Wilmington, DE 19801

               Re:       Pharmacyclics LLC and Janssen Biotech, Inc. v. Alvogen Pine
                         Brook LLC and Natco Pharma Ltd.
                         C.A. No.: 19-434-CFC (CJB)

  Dear Chief Judge Connolly:

          I write on behalf of my clients, Alvogen Pine Brook LLC and Natco Pharma
  Ltd. (together, “Alvogen”), in response to the Court’s July 13 Oral Order, directing
  the parties to confirm or dispute that pre-AIA law applies to the asserted claims.

          Claim 10 of U.S. Patent No. 8,008,309 (“’309 Patent”): Alvogen confirms
  that pre-AIA law applies to claim 10 of the ’309 Patent, because the earliest effective
  filing date of claim 10 of the ’309 Patent is in 2006. See, e.g., D.I. 332 (Plaintiffs’
  Proposed Findings of Fact), ¶¶ 48-49; D.I. 336 (Alvogen’s Amended Proposed
  Findings of Fact), ¶ 6; see also D.I. 325 (Alvogen’s Opening Post-Trial Brief), 7-8;
  D.I. 335 (Alvogen’s Reply Post-Trial Brief), at 1 n.4.

          Claim 2 of U.S. Patent No. 8,754,090 (“’090 Patent”): Alvogen confirms
  that pre-AIA law applies to claim 2 of the ’090 Patent, because the earliest effective
  filing date for claim 2 of the ’090 Patent is June 3, 2010. See, e.g., D.I. 276, Ex. 1
  (Pretrial Order Statement of Uncontested Facts), ¶ 40; D.I. 332 (Plaintiffs’ Proposed
  Findings of Fact), ¶ 70; D.I. 336 (Alvogen’s Amended Proposed Findings of Fact),
  ¶ 58.
                              Young Conaway Stargatt & Taylor, LLP
                  Rodney Square | 1000 North King Street | Wilmington, DE 19801
                     P    302.571.6600   F   302.571.1253   YoungConaway.com
Case 1:19-cv-00434-CFC-CJB Document 350 Filed 07/14/21 Page 2 of 2 PageID #: 36011

  Young Conaway Stargatt & Taylor, LLP
  The Honorable Colm F. Connolly
  July 14, 2021
  Page 2

          Claim 5 of U.S. Patent No. 9,725,455 (“’455 Patent”): Alvogen confirms
  that pre-AIA law applies to claim 5 of the ’455 Patent, because the earliest effective
  filing date for claim 5 of the ’455 Patent is June 4, 2012. See, e.g., D.I. 276, Ex. 1
  (Pretrial Order Statement of Uncontested Facts), ¶ 57; D.I. 332 (Plaintiffs’ Proposed
  Findings of Fact), ¶ 137; D.I. 336 (Alvogen’s Amended Proposed Findings of Fact),
  ¶ 152.

          Claims 30 and 37 of U.S. Patent No. 9,655,857 (“’857 Patent”): Alvogen
  confirms that AIA law applies to claims 30 and 37 of the ’857 Patent, because the
  earliest effective filing date for claims 30 and 37 of the ’857 Patent is March 3, 2015.
  See, e.g., D.I. 276, Ex. 1 (Pretrial Order Statement of Uncontested Facts), ¶ 81; D.I.
  332 (Plaintiffs’ Proposed Findings of Fact), ¶ 184; D.I. 336 (Alvogen’s Amended
  Proposed Findings of Fact), ¶ 202.

         We have attempted to respond concisely to the Court’s focused inquiry and
  are of course available to respond promptly should the Court have any additional
  questions.

                                                 Respectfully,

                                                 /s/ Melanie K. Sharp

                                                 Melanie K. Sharp (No. 2501)

  MKS

  cc:      All Counsel of Record (by e-mail)




  28359461.1
